
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 2949
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend section 1113 of the Social
		  Security Act to provide authority for increased fiscal year 2010 payments for
		  temporary assistance to United States citizens returned from foreign countries,
		  to provide necessary funding to avoid shortfalls in the Medicare cost-sharing
		  program for low-income qualifying individuals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Aid to American Survivors of
			 the Haiti Earthquake Act.
		2.Increase in aggregate payments for fiscal
			 year 2010 for temporary assistance to United States citizens returned from
			 foreign countriesSection
			 1113(d) of the Social Security Act (42 U.S.C. 1313(d)) is amended by striking
			 September, 30, 2003 and all that follows and inserting
			 September 30, 2009, except that, in the case of fiscal year 2010, the
			 total amount of such assistance provided during that fiscal year shall not
			 exceed $25,000,000..
		3. QI program fundingSection 1933(g)(2) of the Social Security
			 Act (42 U.S.C. 1396u–3(g)(2)) is amended—
			(1)in subparagraph (M), by striking
			 $412,500,000 and inserting $462,500,000;
			 and
			(2)in subparagraph (N), by striking
			 $150,000,000 and inserting $165,000,000.
			4.Application of Medicaid Improvement
			 FundSection 1941(b)(1)(A) of
			 the Social Security Act (42 U.S.C. 1396w–1(b)(1)(A)) is amended by striking
			 $100,000,000 and inserting $10,000,000.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
